Citation Nr: 1826071	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-20 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation for a dental disorder of teeth numbered 7 and 8.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from July 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran initially requested a Board hearing before a Veterans Law Judge in his July 2011 substantive appeal, VA Form 9.  The Veteran, however, failed to appear for his scheduled May 2012 hearing.  As good cause for failing to appear for that scheduled hearing has not been presented, the Board considers that request for a hearing withdrawn at this time.  See 38 C.F.R. § 20.704(d) (2017).  

The Board remanded this claim for additional development in April 2016.  The case has been returned to the Board for further appellate review at this time.  


FINDINGS OF FACT

The Veteran's dental disorder of teeth numbered 7 and 8 is not the result of the loss of substance of the maxilla or mandible.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation for a dental disorder of teeth numbered 7 and 8 have not been met.  38 U.S.C. §§ 1110, 1712, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, including conditions of the mandible, maxilla, ramus, condyloid process, coronoid process, hard palate, and loss of teeth due to loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible; bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161. 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

As noted in the Board's April 2016 remand, the evidence of record demonstrates that the Veteran's teeth numbered 7 and 8 were damaged in an in-service fall from a ladder in April 1971, which resulted in temporary and then permanent crowns placed on those teeth during military service in August 1971 and September 1971, respectively.  On appeal, the Veteran has indicated that he has been having problems with those crowns, particularly on tooth number 8, and he believed that his dental disorder was compensable.  

The Veteran underwent a VA dental examination in May 2017, in which it was noted that he had crowns placed on teeth numbered 7 and 8 during service and has had them subsequently replaced a couple of times since then.  The examiner noted that tooth number 8 in particular had a root canal treatment and a post placed, and that the crown on tooth 8 had fractured off, leaving a minimal amount of tooth structure to build upon; the root of tooth number 8 was not restorable and the examiner indicated that the best treatment available for tooth number 8 was a dental implant.  On examination, the Veteran did not have any anatomical loss or bone injury of the mandible or maxilla; the Veteran did not have any lost teeth as a result of the loss of the substance of the body of the maxilla or mandible.  There was no evidence of osteomyelitis or osteoradionecrosis during the examination.  

The Board notes that a review of the other treatment records associated with the claims file, including any VA and private treatment records, do not demonstrate any loss of substance of body of maxilla or mandible.  

In short, the Veteran does not have a dental disability in this case on which a claim of compensation may be predicated.  Although, the Veteran is shown to have problems with teeth numbered 7 and 8 due to an in-service injury, such damage has not resulted in the loss of substance of body of maxilla or mandible, to include the presence of osteomyelitis in this case.  The Board therefore denies the Veteran's claim for compensation for a dental disorder of teeth numbered 7 and 8 at this time.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Finally, insofar as the Veteran's claim for a dental disorder encompasses a claim for treatment purposes, the Board does not address that claim at this time as it does not appear by any evidence of record that the Veteran has been denied treatment for his dental disorder at any time throughout the appeal period; in fact, VA treatment records demonstrate dental treatment as recently as March 2015.  Moreover, in the Board's previous April 2016 remand, the dental claim for treatment purposes was referred for additional appropriate action with the Agency of Original Jurisdiction (AOJ); if the Veteran wishes to pursue a claim for dental treatment, such claim may be pursued with the AOJ consistent with the Board's previous referral of that issue.  Accordingly, the Board will not discuss the treatment issue further.  


ORDER

Entitlement to compensation for a dental disorder of teeth numbered 7 and 8 is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


